 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    JOHN MCNAIR,                                       Case No. 3:18-cv-00308-HDM-CBC
12                       Petitioner,                     ORDER
13            v.
14    ISIDRO BACA, et al.,
15                       Respondents.
16

17           Petitioner has paid the filing fee. He has also submitted a motion for appointment of

18   counsel (ECF No. 4). Petitioner is unable to afford counsel, and the issues presented warrant the

19   appointment of counsel. See 18 U.S.C. § 3006A(a)(2)(B).

20           IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

21   habeas corpus.

22           IT FURTHER IS ORDERED that petitioner’s motion for appointment of counsel (ECF

23   No. 4) is GRANTED. The Federal Public Defender is provisionally appointed to represent

24   petitioner.

25           IT FURTHER IS ORDERED that the Federal Public Defender will have thirty (30) days

26   from the date that this order is entered to undertake direct representation of petitioner or to

27   indicate to the court his inability to represent petitioner in these proceedings. If the Federal

28   Public Defender does undertake representation of petitioner, then he will have sixty (60) days to
                                                         1
 1   file an amended petition for a writ of habeas corpus. If the Federal Public Defender is unable to

 2   represent petitioner, then the court will appoint alternate counsel.

 3           IT FURTHER IS ORDERED that neither the foregoing deadline nor any extension

 4   thereof signifies or will signify any implied finding of a basis for tolling during the time period

 5   established. Petitioner at all times remains responsible for calculating the running of the federal

 6   limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

 7           IT FURTHER IS ORDERED that the clerk shall add Adam Paul Laxalt, Attorney General

 8   for the State of Nevada, as counsel for respondents.

 9           IT FURTHER IS ORDERED that the clerk shall electronically serve both the Attorney

10   General of the State of Nevada and the Federal Public Defender a copy of the petition and a copy

11   of this order.

12           IT FURTHER IS ORDERED that respondents’ counsel shall enter a notice of appearance

13   within twenty (20) days of entry of this order, but no further response shall be required from

14   respondents until further order of the court.

15           IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

16   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

17   unless later directed by the Court.

18           DATED: November 13, 2018.
19                                                                 ______________________________
                                                                   HOWARD D. MCKIBBEN
20                                                                 United States District Judge
21

22

23

24

25

26
27

28
                                                        2
